Citation Nr: 0723173	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to payment of improved death pension benefits.

(The issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to Dependency 
and Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 are addressed in a separate decision.) 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945 and from January 1955 to January 1958.  The 
veteran died in February 2005.  The appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision of the Department of Veterans 
Affairs (VA) Manchester, New Hampshire Regional Office (RO).  

A videoconference hearing was held in March 2007 before the 
undersigned Acting Veterans Law Judge.  The record was held 
open for 30 days to allow the appellant to submit additional 
evidence.  No additional evidence was submitted.


FINDINGS OF FACT

The appellant's countable income, minus unreimbursed medical 
expenses and unreimbursed final expenses of the veteran, as 
of March 1, 2005 exceeded the applicable maximum annual 
pension rate (MAPR) for the period in question.


CONCLUSION OF LAW

The appellant's countable income as of March 1, 2005 is 
excessive for receipt of improved death pension benefits.  38 
U.S.C.A. §§ 1521, 1541, 5107 (West 2002); 38 C.F.R. §§ 
3.3(a), 3.23, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties of Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the appellant has submitted income and expense 
information pertinent to her claim.  There is no indication 
from the claims file of additional evidence which the RO has 
not obtained, or made sufficient efforts to obtain.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in a June 2006 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this letter, the appellant was also advised to submit 
provide any evidence in her possession that pertains to her 
claim consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1).

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

Here, the noted VCAA letter was furnished subsequent to the 
appealed decision, but the RO has since issued a Supplemental 
Statement of the Case in August 2006, representing a 
readjudication of the appellant's claim.  This case thus has 
been adjudicated in full compliance with Mayfield.


II.  Analysis

In March 2005, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse" (VA Form 21-534).  On 
the claim, the appellant stated that her countable income 
from the Social Security Administration (SSA) was $688.00 per 
month.  She listed cash in the bank of $1,646.74 and receipt 
of life insurance proceeds of $5,000.  She also indicated 
that she paid funeral expenses of $6299.75 and had medical 
expenses of $1821.00

In March 2005, the appellant was awarded $300 for burial 
allowance, based on her February 2005 claim indicating that 
she had paid $6299.75 for burial expenses.  
The record includes a SSA inquiry data sheet indicating that 
as of December 2004, the appellant was in receipt of monthly 
SSA benefits in the amount of $766.20 and as of March 2005, 
she was receiving $1456.20 monthly.  

In May 2005, the RO notified that the appellant that she was 
entitled to improved death pension benefits in the amount of 
$2,429 effective February 1, 2005 on the basis of annual 
income from SSA benefits of $9,194 and medical expenses of 
$1,821 and final/funeral expenses of $5,999 (the funeral 
expenses paid minus the $300 burial allowance paid by the 
VA), which reduced her countable income to $3,104.  She was 
further notified that her improved death pension benefits 
were terminated effective April 1, 2005 on the basis of the 
increased amount of annual SSA benefits of $17,474.  The RO 
indicated that using the same amounts for medical expenses 
and final/funeral expenses, the countable income as of March 
2005 was $11,577.  

In her September 2005 notice of disagreement, the appellant 
indicated that her had expenses including a mortgage payment 
of $902, medical payments of $78.20 AARP payment of $134 and 
utility bills of $156.75 monthly.  In March 2007, she 
testified regarding her current income and expenses and 
indicated that she had medical expenses for medication of 
about $10 per month.  

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273 (2006).  Payments from any 
kind from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded. 38 C.F.R. § 3.271.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c) .

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii). Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31 (2006).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23 (2006).  38 U.S.C.A. § 1521(a), 
(b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the 
same force and effect as published in VA regulations.  38 
C.F.R. § 3.21.  Effective December 1, 2004, the MAPR for an 
otherwise eligible claimant, without a dependent child, was 
$6,814.  Id.    

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

Based on the income and expense information provided by the 
appellant and received from the SSA, the appellant's 
countable annual income of $11,577 as of March 2005 clearly 
exceeded the MAPR amount limit of $6,814.

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, because the 
appellant's income exceeds the statutory limit, she is not 
entitled to VA improved death pension benefits as of March 
2005.  In summary, the evidence of record shows that the 
appellant's countable income as of March 1, 2005 was $11,577 
and clearly exceeded the statutory limits for entitlement to 
improved death pension benefits, even after reducing her SSA 
income by allowable unreimbursed expenses.

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department. 38 U.S.C.A. § 7104(c).  In this 
case, the law passed by Congress specifically prohibits the 
payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels, as does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to 
improved death pension benefits must be denied.

The appellant should understand that should her income 
decrease, or if the amount that she pays out in the form of 
unreimbursed medical expenses increases, she may reapply for 
improved death pension benefits.



ORDER

Entitlement to payment of improved death pension benefits is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


